Citation Nr: 1400031	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by neurological abnormalities in the right lower extremity, including as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a disability manifested by neurological abnormalities in the left lower extremity, including as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a left leg and right leg nerve condition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is warranted for the issue of entitlement to service connection for disability manifest by neurological abnormalities in the bilateral lower extremities.    

Currently, the Veteran is service connected for degenerative disc disease of the lumbar spine and a flexor strain of the right hip.  The Veteran contends that his bilateral leg nerve condition is secondary to degenerative disc disease of the lumbar spine.  See 38 C.F.R. § 3.310 (2013) (indicating a disorder will be service-connected if found due to or aggravated by a service-connected disability).    

Post-service medical records include VA treatment records from November 2007, which show that the Veteran was seen for low back pain that radiated down his lower extremities.  A provisional diagnosis of lumbar radiculopathy was noted, but never confirmed.  Treatment records also show a past history of restless leg syndrome, but no treatment or confirmed diagnosis is reflected in the record.    

The Veteran was afforded a VA examination in December 2008.  The examiner diagnosed chronic lumbar strain with protrusion and "radiculopathy symptoms of the left lower extremities with profound weakness as noted."  The examiner concluded that the radiculopathy symptoms did not "correlate with the MRI" and the "EMG showed no evidence of lumbar radiculopathy."  

In August 2013, the Veteran underwent an examination conducted by a VA physician to access the nature and severity of his peripheral nerves.  The Veteran reported the onset of nerve symptoms after undergoing a medial branch nerve block for chronic back pain.  The examiner diagnosed axonal peripheral neuropathy.  The examination report did not include an opinion or explicit explanation regarding the origin of this diagnosis, or whether the Veteran's peripheral neuropathy was due to, or aggravated by any service connected disability.  

The December 2008 and August 2013 examination reports are inadequate for purposes of adjudicating the appeal.  These examination reports do not provide an opinion regarding the likelihood of any relationship of any neurological abnormalities to service, or a service connected disability.  

In light of these deficiencies, the case must be remanded in order for the Veteran to be afforded another VA examination to determine the nature and likely etiology of any disability manifested by neurological abnormalities.  The examiner should specifically be asked to provide an opinion as to whether any such disability found is due to the Veteran's period of service, or due to (or aggravated by) the Veteran's service-connected disorders of the low back and right hip. 

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

The Veteran is hereby advised that failure to report to scheduled examinations, without good cause, may result in denial of a claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.   

Pursuant to 38 C.F.R. § 3.327(a) (2013), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2013).

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any outstanding VA and private treatment records for the Veteran's neurological abnormalities in the lower extremities.  If any records sought are not obtained, VA must notify the Veteran and his representative and (a) identify the specific records VA was unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  

2. After the above has been completed, the Veteran should be scheduled for a VA examination of his lower extremities and spine to ascertain the nature and likely etiology of any neurological abnormality of either lower extremity.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner is asked to accomplish the following:

A.  Identify whether the Veteran has a neurological abnormality of either lower extremity and, if so, provide a diagnosis.

B.  Provide an expert opinion as to whether it is at least as likely as not that any diagnosed neurological abnormality of either lower extremity is due to, or aggravated by, any aspect of the Veteran's period of service.

C.  Provide an expert opinion as to whether it is at least as likely as not that any diagnosed neurological abnormality of either lower extremity is due to, or aggravated by, the Veteran's service-connected low back disability or his service-connected right hip disability.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The Board notes that if the VA examiner states that he/she cannot opine without resorting to mere speculation, the opinion will not be adequate because it does not provide the required degree of medical certainty and would be of no probative value. 

3. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4. After completing the above actions, and any other development as may be indicated, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

